Case: 19-30232   Doc# 391   Filed: 08/28/20   Entered: 08/28/20 11:22:00   Page 1 of
                                        26
 1
                                          Exhibit A
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26 Case: 19-30232   Doc# 391   Filed: 08/28/20   Entered: 08/28/20 11:22:00   Page 2 of
                                           26
Munchery, Inc. – Email                                                                                                    Served 8/26/2020

38,174 FORMER CUSTOMERS OF MUNCHERY, INC., ET AL. WERE SERVED. THE NAMES OF THESE PARTIES HAVE NOT BEEN STATED DUE TO THE NEED TO
MAINTAIN CONFIDENTIALITY.




              Case: 19-30232         Doc# 391        Filed: 08/28/20       Entered: 08/28/20 11:22:00             Page 3 of
                                                                 26
 1
                                          Exhibit B
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26 Case: 19-30232   Doc# 391   Filed: 08/28/20   Entered: 08/28/20 11:22:00   Page 4 of
                                           26
Munchery, Inc. - U.S. Mail                                                                                     Served 8/26/2020

137 VENTURES II, LP                      2000 JACKSON FAMILY TRUST                  357 N. GRENOLA STREET
ADDRESS REDACTED                         ADDRESS REDACTED                           UNITED STATES
                                                                                    PACIFIC PALISADES, CA 90272-3304




72 POINT                                 A# CAPITAL, LLC                            AALABEL INC
231 FRONT ST, STE 125                    P.O. BOX 680610                            6958 SIERRA CT
BROOKLYN, NY 11201                       PARK CITY, UT 84068                        DUBLIN, CA 94568




ABE GEORGE, ESQ.                         ACC BUSINESS                               ACTIVE PERSONNEL
LAW OFFICES OF ABE GEORGE, P.C.          P.O. BOX 105306                            41 WEST 33RD ST
44 WALL STREET, 2ND FLOOR                ATLANTA, GA 30348-5306                     NEW YORK, NY 10001
NEW YORK, NY 10005-2421




ADAM SMITH                               ADELE NOOR FUTURES, LLC                    ADP LLC
7926 LASAINE AVE                         ATTN: AFSHIN PISHEVAR, OWNER               1851 N. RESLER
NORTHRIDGE, CA 91325                     226 NORTH ADAMS ST                         EL PASO, TX 79912-8023
                                         ROCKVILLE, MD 20850




ADP, LLC                                 ADRIAN MARTIN MORENO                       ADRIAN S. GRENIER LIVING TRUST
P.O. BOX 31001-1874                      2380 PACHECO DR                            425 RIVERSIDE DR, 130
PASADENA, CA 91110                       SAN JOSE, CA 95133                         NEW YORK, NY 10025




ADVANTAGE TELECOM                        ADVANTAGE TELECOM - 3200 OLYMPIC 2295      AIDEE TERESA ANGEL ESPARZA
5242 W WASHINGTON 2300                   P.O. BOX 5454                              2338 D ST
P.O. BOX 5454                            VENTURA, CA 93005-0454                     HAYWARD, CA 94541
VENTURA, CA 93005-0454




AIRON MEEKER                             ALBERTO LOPEZ-DOMINGUEZ                    ALBERTO NAVARRETE
820 W 17TH ST                            450 EDDY ST, 104                           1650 DIEL DR
SAN PEDRO, CA 90731                      SAN FRANCISCO, CA 94104                    MILPITAS, CA 95035




ALCHEMY OF BAKING                        ALEJANDRO BURKE-HERNANDEZ                  ALEX CHRISTOPHER MARTIN
1248 WEST 134TH ST, STE 4                5361 DIAMOND HEIGHTS BLVD. APT B           240 PONDILLY LN
GARDENA, CA 90247                        SAN FRANCISCO, CA 94131-2124               BRENTWOOD, CA 94513




ALEXANDER JANG                           ALEXANDER WILLIAM JUNG                     ALEXIAN NGUYEN
261 NORTHGATE AVE                        32 BELVEDERE ST                            1 APPIAN WAY, 7042
DALY CITY, CA 94015                      SAN FRANCISCO, CA 94117                    SOUTH SAN FRANCISCO, CA 94080




ALI ZARE                                 ALICIA M JENISH-MC CARRON                  AMANDA STEPHAN
2810 WARNER AVE, APT 323                 430 BAKER 5                                849 DWIGHT CRES
IRVINE, CA 92606                         SAN FRANCISCO, CA 94117                    BERKELEY, CA 94710




AMBER ARBUCCI                            AMERICAN EXPRESS                           AMERICAN EXPRESS TRAVEL RELATED SERVICES
6427 LA PUNTA DR                         P.O. BOX 650448                            INC.
LOS ANGELES, CA 90068                    DALLAS, TX 75265-0448                      C/O BECKET AND LEE LLP
                                                                                    PO BOX 3001
                                                                                    MALVERN PA 19355-0701



Page 1 of 22   Case: 19-30232     Doc# 391    Filed: 08/28/20        Entered: 08/28/20 11:22:00          Page 5 of
                                                          26
Munchery, Inc. - U.S. Mail                                                                                  Served 8/26/2020

AMERICOLD, INC.                        AMIN GROUP, LLC                           AMY A SMITH
80 SMITH ST, STE 2                     4367 CLEAR VALLEY DR                      3 SANTA CLARA CT
FARMINGDALE, NY 11735                  ENCINO, CA 91436                          SAN RAFAEL, CA 94903




ANA HARO HERNANDEZ                     ANA M PALACIOS                            ANALYTICS PROS, INC.
417 F ST                               125 SANTA MARIA AVE                       5325 BALLARD AVE NW, STE 300
COLMA, CA 94014                        SAN BRUNO, CA 94066                       SEATTLE, WA 98107




ANASTACIA MENDOZA CORTES               ANDRE D VINTERO                           ANDREE WIJAYA
108 MANZANITA AVE                      280 ALTA VISTA WAY                        ADDRESS REDACTED
SOUTH SAN FRANCISCO, CA 94080          DALY CITY, CA 94014




ANDREW J BUTZ                          ANDREW MITCHELL                           ANDREW N. ALLEN
537 34TH ST                            1671 MCALLISTER ST                        416 DUNCAN ST, APT. 5
OAKLAND, CA 94609                      SAN FRANCISCO, CA 94115                   SAN FRANCISCO, CA 94131




ANDREW STASIUM                         ANGELITA BRATCHER                         ANNA RYAN
6865 RIDGE CT                          5349 DIAMOND HEIGHTS BLVD, APT D          2911 IRVING STREET
LIVERMORE, CA 94551                    SAN FRANCISCO, CA 94131                   SAN FRANCISCO, CA 94122-1413




ANTHONY D PRATER                       ANTHONY E ANDERSON                        ANTHONY E. ATWELL
890 HAYES ST                           625 13TH ST                               51 E. CAMPBELL AVE, SUITE 170
SAN FRANCISCO, CA 94117                SAN FRANCISCO, CA 94130                   CAMPBELL, CA 95008-2001




ANTHONY O HOUSTON                      ANTHONY RECINOS                           APPLE FINANCIAL SERVICES
414 W 25TH AVE                         393 BAY RIDGE DR                          P.O. BOX 35701
SAN MATEO, CA 94403                    DALY CITY, CA 94014                       BILLINGS, MT 59107-5701




APPLE FINANCIAL SERVICES 8220          ARACELA I CHAVEZ CRUZ                     ARCH F. MEREDITH III
P.O. BOX 30310                         872 3RD AVE                               305 JANE DR
LOS ANGELES, CA 90030                  SAN BRUNO, CA 94066                       WOODSIDE, CA 94062




AREA DISTRIBUTOR - 220 SHAW            ARLETTE REYES                             ARMANINO, LLP
P.O. BOX 8589                          P.O. BOX 121                              12657 ALCOSTA BLVD., SUITE 500
SAN JOSE, CA 95155                     MILLBRAE, CA 94030                        SAN RAMON, CA 94583-4406




ARTISAN MACARON                        ARTURO VAZQUEZ                            ASTRONOVA, INC.
255 MENDELL ST                         653 5TH AVE                               P.O. BOX 419820
SAN FRANCISCO, CA 94124                SAN BRUNO, CA 94066                       BOSTON, MA 02241-9820




ATHENA A ESPARZA                       ATLAS NORTHERN ADVISORS, INC.             AUSTIN BATH
2095 RADIO AVE, APT 9                  ATTN: ANDREW M. BURSKEY, CHAIRMAN         665 6TH AVE, 3
SAN JOSE, CA 95125                     100 NORTHFIELD ST                         SAN FRANCISCO, CA 94118
                                       GREENWICH, CT 06830




Page 2 of 22   Case: 19-30232   Doc# 391    Filed: 08/28/20       Entered: 08/28/20 11:22:00        Page 6 of
                                                        26
Munchery, Inc. - U.S. Mail                                                                                     Served 8/26/2020

AUTO CHLOR                                AUTO-CHLOR SYSTEM - SEATTLE                AUTOMATED PACKAGING SYSTEMS
971 25TH ST                               4315 7TH AVE S                             10175 PHILLIPP PKWY
SAN FRANCISCO, CA 94107                   SEATTLE, WA 98108                          STREETSBORO, OH 44241




AWARE GPS                                 AYAKO TOYAMA                               BABAK YAZDANI
16305 SWINGLEY RIDGE RD, STE 100          150 PORTOLA DR, APT 203                    P.O. BOX 61260
CHESTERFIELD, MO 63017                    SAN FRANCISCO, CA 94131                    POTOMAC, MD 20859




BAKER COMMODITIES                         BALDOR                                     BALDWIN FAMILY TRUST DATED 9-16-15
4020 BANDINI BLVD                         P.O. BOX 5411                              312 E KEY PALM RD
VERNON, CA 90058                          NEW YORK, NY 10087-5411                    BOCA RATON, FL 33432




BARGREEN ELLINGSON                        BASIC PACIFIC                              BAUMAR
LOCKBOX 310055                            P.O. BOX 775339                            253 CAPP ST
P.O. BOX 94328                            CHICAGO, IL 60677-5339                     SAN FRANCISCO, CA 94110
SEATTLE, WA 98124-6628




BAY ALARM COMPANY                         BEATRIZ MORALES                            BENJAMIN GORDON
P.O. BOX 7137                             200 B ST                                   1267 16TH AVE
SAN FRANCISCO, CA 94120-7137              SOUTH SAN FRANCISCO, CA 94080              SAN FRANCISCO, CA 94122




BENJAMIN WESTON                           BERTAGNI 1882 USA                          BETTER WORLD B2B, LLC
23 EDWIN DR                               1672 WILLAMETTE FALLS DR, STE B            50 TRISH CT
KENSINGTON, CA 94707                      PORTLAND, OR 97068                         DANVILLE, CA 94506




BHB PEST ELIMINATION                      BIG JOE CALIFORNIA NORTH, INC.             BITA PISHEVAR HAYES
150 W 28 ST, STE 702                      25932 EDEN LANDING RD                      7106 BROOKTREE WAY
NEW YORK, NY 10001                        HAYWARD, CA 94545                          SAN JOSE, CA 95120




BITA SARAH HAYNES                         BLANCA RIOS                                BLP WHOLESALE
8570 STIRLING RD, STE 102244              775 W SUNSET BLVD                          50 CONSTANCE CT
HOLLYWOOD, FL 33024                       HAYWARD, CA 94541                          HAUPPAUGE, NY 11788




BLUE APRON                                BLUE APRON LLC, ATTN: ACCOUNTING           BLUESHIFT LABS, INC.
40 WEST 23RD ST, 5TH FL                   40 W 23RD STREET                           231 SANSOME ST, STE 300
NEW YORK, NY 10010                        5 FLOOR                                    SAN FRANCISCO, CA 94104
                                          NEW YORK, NY 10010




BRANDON KAM MING CHIN                     BRANDON TRAN                               BREATHER PRODUCTS INC
288 ST. CATHERINE DR                      10449 SALINAS RIVER CIR                    165 10TH ST
DALY CITY, CA 94015                       FOUNTAIN VALLEY, CA 92708                  SAN FRANCISCO, CA 94103




BREX                                      BRIAN PHAM                                 BRIAN YEE
153 TOWNSEND ST, 6TH FL                   ADDRESS REDACTED                           1895 JACKSON ST, 306
SAN FRANCISCO, CA 94107                                                              SAN FRANCISCO, CA 94109




Page 3 of 22   Case: 19-30232      Doc# 391    Filed: 08/28/20        Entered: 08/28/20 11:22:00         Page 7 of
                                                           26
Munchery, Inc. - U.S. Mail                                                                                           Served 8/26/2020

BRIGHTEDGE TECHNOLOGIES, INC.                  BRINKS SECURITY/MONITRONICS INTRNL          BROOKLYN ELIAS
989 E. HILLSDALE BLVD, STE 300                 C/O ROSENTHAL, MORGAN, AND THOMAS, INC.     ADDRESS REDACTED
FOSTER CITY, CA 94404                          12747 OLIVE BLVD, STE 250
                                               ST. LOUIS, MO 63141




BROWN LINE, LLC                                BRUSIK QUALITY APPLIANCES                   BRUTZKUS GUBNER
P.O. BOX 34026                                 50 CHUMASERO DR, APT 1D                     ATTN: STEVEN T. GUBNER
SEATTLE, WA 98124-1026                         SAN FRANCISCO, CA 94132                     21650 OXNARD STREET, SUITE 500
                                                                                           WOODLAND HILLS, CA 91367




BRYAN MARTINEZ                                 BURSKY FAMILY INVESTMENTS LLC               BUTTERMILK BAKESHOP
935 SAN MARCOS CIR                             ADDRESS REDACTED                            260 5TH AVE
MOUNTAIN VIEW, CA 94043                                                                    BROOKLYN, NY 11215




CA EMPLOYMENT DEVELOPMENT DEPT.                CA FRANCHISE TAX BOARD                      CALIFORNIA ALUMNI ASSOCIATION
BANKRUPTCY GROUP MIC 92E                       SPECIAL PROCEDURES BANKRUPTCY UNIT          1 ALUMNI HOUSE
P.O. BOX 826880                                P.O. BOX 2952                               BERKELEY, CA 94720
SACRAMENTO, CA 94280-0001                      SACRAMENTO, CA 95812-2952




CALIFORNIA DEPARTMENT OF TAX & FEE ADMINISTR   CALIFORNIA SUPPLY NORTH, INC.               CALIFORNIA WATER SERVICE COMPANY
SPECIAL OPS, MIC: 55                           P.O. BOX 39180                              LA (1237519514)
PO BOX 942879                                  LOS ANGELES, CA 90030-0180                  P.O. BOX 51967
SACRAMENTO, CA 94279-0055                                                                  LOS ANGELES, CA 90051-6267




CALIFORNIA WATER SERVICE COMPANY               CALIFORNIA WATER SERVICE COMPANY            CAMERON PENROSE
LA (5884067301)                                SSF                                         36 COLONIAL WAY
P.O. BOX 51967                                 P.O. BOX 51967                              SAN FRANCISCO, CA 94112
LOS ANGELES, CA 90051-6267                     LOS ANGELES, CA 90051-6267




CAPTIVEAIRE                                    CARLITO M SANTOS                            CARLOS ALBERTO GARCIA
P.O. BOX 60270                                 501 CRESCENT WAY, APT 5411                  2461 WRIGHT CT
CHARLOTTE, NC 28260                            SF, CA 94134                                SOUTH SAN FRANCISCO, CA 94080




CARLOS MEJIA-MEJIA                             CARLOS ROLDAN                               CAROLINA GONZALES
3223 17TH ST                                   1779 MCKINNON AVE                           809 CYPRESS AVE
SAN FRANCISCO, CA 94110                        SAN FRANCISCO, CA 94124                     SOUTH SAN FRANCISCO, CA 94080




CAROLINA M PORTILLO CAMPOS                     CASHIN 1995 REVOCABLE TRUST DATED 2/2/95    CASHIN 1995 REVOCABLE TRUST DATED 2/2/95
66 GUTENBERG ST                                ADDRESS REDACTED                            ADDRESS REDACTED
SAN FRANCISCO, CA 94112




CEDAR GROVE ORGANICS RECYCLING LLC             CENTURY ENTERTAINMENT INC.                  CHAD EUGENE LITTLE
7343 E. MARGINAL WAY S.                        4508 DEL REY AVE                            ADDRESS REDACTED
SEATTLE, WA 98108                              LOS ANGELES, CA 90292




CHARLENE SHINHAE PARK                          CHARLES A HARDRICT                          CHARLES PACHECO
3331 PARAISO WAY                               2157 SOUTH WINCHESTER BLVD                  ADDRESS REDACTED
GLENDALE, CA 91214                             CAMPBELL, CA 95112




Page 4 of 22   Case: 19-30232        Doc# 391      Filed: 08/28/20          Entered: 08/28/20 11:22:00       Page 8 of
                                                               26
Munchery, Inc. - U.S. Mail                                                                                             Served 8/26/2020

CHARLIE'S PRODUCE                             CHARTIO                                       CHATDESK INC
P.O. BOX 24606                                222 KEARNY ST, STE 525                        902 BROADWAY
SEATTLE, WA 98124                             SAN FRANCISCO, CA 94108                       NEW YORK, NY 10010




CHECKR                                        CHERYL HIGASHI                                CHIEF TAX COLLECTION SECTION
440 N WOLFE RD, STE 2224                      1186 JOHNSON AVE                              EMPLOYMENT DEVELOPMENT SECTION
SUNNYVALE, CA 94085                           SAN JOSE, CA 95129                            P.O. BOX 826203
                                                                                            SACRAMENTO, CA 94230-0001




CHLOE WON                                     CHRISTIAN MILLER                              CHRISTIAN PETTY
ADDRESS REDACTED                              718 HIGHGATE DR                               1409 PERALTA RD
                                              DALY CITY, CA 94015                           PACIFICA, CA 94044




CHRISTINA BROOKS                              CHRISTINE WARD                                CHRISTOPHER CELENTINO
901 HEMLOCK AVE                               P.O. BOX 1533                                 DINSMORE & SHOHL LLP
MILLBRAE, CA 94030                            MOUNTAIN VIEW, CA 94042                       655 W BROADWAY, STE 800
                                                                                            SAN DIEGO, CA 92101-8482




CHRISTOPHER CHASE                             CHRISTOPHER GEREMIAS OSORIO                   CHRISTOPHER JERROD LINCOLN
15 CARMEL AVE                                 647 CAPP ST                                   24 HEATH CT
EL CERRITO, CA 94530-4112                     SAN FRANCISCO, CA 94110                       DALY CITY, CA 94015




CHRISTOPHER JULIAN                            CHRISTOPHER W. ALEXANDER                      CHRISTOPHER YOUNG
112 VERANO DR.                                446 BERNARDO AVE, APT 1                       2623 BALDWIN LN
SO. SAN FRANCISCO, CA 94080                   SUNNYVALE, CA 94086                           WALNUT CREEK, CA 94597




CIGNA - DENTAL                                CIGNA HEALTH AND LIFE                         CINTAS CORPORATION - 220 SHAW
5476 COLLECTIONS CENTER DR                    INSURANCE COMPANY                             P.O. BOX 29059
CHICAGO, IL 60693                             C/O WILHELMINA BERGLAND                       PHOENIX, AZ 85038-9059
                                              900 COTTAGE GROVE ROAD, B6LPA
                                              BLOOMFIELD, CT 06002-2920



CLAUDIA I BELTRAN                             CLAUDIA V. ESCOBAR SAMAYOA                    CLUB DEMONSTRATION SERVICES, INC.
751 5TH AVE                                   3824 FOLSON ST                                P.O. BOX 744818
PINOLE, CA 94564                              SAN FRANCISCO, CA 94110                       ATLANTA, GA 30374-4818




COGENT COMMUNICATIONS, INC.                   COMCAST BUSINESS                              COMERICA BANK
P.O. BOX 791087                               P.O. BOX 60533                                39200 W. SIX MILE RD
BALTIMORE, MD 21279-1087                      CITY OF INDUSTRY, CA 91716                    LIVONIA, MI 48152-2656




COMPAGNIA FIDUCIARIA NAZIONALE S.P.A.         CONRAD CHU                                    CONTINENTAL FLEET PAINT & BODY, INC.
ATTN: ANGELO ALDRIGHETTI, MANAGING DIRECTOR   C/O BINDER & MALTER LLP                       TERMINAL ANNEX
GALLERIA DE CRISTOFORIS 3                     ATTN: ROBERT G. HARRIS, ESQ.                  P.O. BOX 86066
20122 MILANO                                  2775 PARK AVE                                 LOS ANGELES, CA 90086
ITALY                                         SANTA CLARA, CA 95050



COOK COLLECTION ATTORNEYS                     COOL SOLUTIONS                                CORPORATION SERVICE COMPANY
A PROFESSIONAL LAW CORPORATION                178 WEST HILL PL                              P.O. BOX 2576
ATTN: DAVID J. COOK                           BRISBANE, CA 94005                            SPRINGFIELD, IL 62708-2576
P.O. BOX 270
SAN FRANCISCO, CA 94104-0270



Page 5 of 22   Case: 19-30232       Doc# 391       Filed: 08/28/20           Entered: 08/28/20 11:22:00          Page 9 of
                                                               26
Munchery, Inc. - U.S. Mail                                                                                        Served 8/26/2020

COTA CAPITAL MASTER FUND, LP           COZZINI BROS., INC.                          CRUMBLE WHISK
ADDRESS REDACTED                       350 HOWARD AVE                               2948 FOLSOM ST
                                       DES PLAINES, IL 60018                        SAN FRANCISCO, CA 94110-4028




CT CORPORATION                         CT LIEN SOLUTIONS                            CUCINA FRESCA
P.O. BOX 4349                          28 LIBERTY ST. 42ND FLOOR                    8300 MILITARY RD S, STE 120
CAROL STREAM, IL 60197-4349            NEW YORK, NY 10005-1448                      SEATTLE, WA 98108




DAN & JAFFA LEFFLER                    DANDELION CHOCOLATE INC                      DANIA JOGE
ADDRESS REDACTED                       740 VALENCIA ST                              234 HILLSIDE BLVD
                                       SAN FRANCISCO, CA 94110                      DALY CITY, CA 94014




DANIEL DANA JACKSON                    DANIEL JOSIAH BALDREE                        DANIEL M. ELIADES
20 TRAIL LN                            1690 HYDRANGEA LN                            K&L GATES LLP
WOODSIDE, CA 94062                     SAN JOSE, CA 95124                           1 NEWARK CENTER, 10TH FL.
                                                                                    NEWARK, NJ 07102-5237




DANLIES INC.                           DARBY SMART, INC                             DARSIS A. ARGUETA MARTINEZ
383 BEACH RD                           830 MENLO AVE, STE 100                       300 PARK PLAZA DR, APT 28
BURLINGAME, CA 94010                   MENLO PARK, CA 94025                         DALY CITY, CA 94015




DARWIN MENDIORO                        DAVID J. COOK                                DAVID S. CATUOGNO
42 PARNELL AVE                         COOK COLLECTION ATTORNEYS                    K&L GATES LLP
DALY CITY, CA 94015                    A PROFESSIONAL LAW CORPORATION               1 NEWARK CENTER, 10TH FL.
                                       165 FELL ST.                                 NEWARK, NJ 07102-5237
                                       SAN FRANCISCO, CA 94102-5106



DAVID SEAVEY OGDEN                     DEIBEL LABORATORIES OF CALIFORNIA            DEILYN MARTINEZ
725 LAUREL DR                          P.O. BOX 1056                                851 N AMPHLETT BLVD, 316
WALNUT CREEK, CA 94596                 OSPREY, FL 34229-1056                        SAN MATEO, CA 94401




DEIRDRE C SCOTT                        DEL MONTE CAPITOL MEAT CO., LLC.             DELAWARE SECRETARY OF STATE
2400 DIVISADERO ST                     4051 SEAPORT BLVD                            DIVISION OF CORPORATIONS
SAN FRANCISCO, CA 94115                WEST SACRAMENTO, CA 95691-3416               P.O. BOX 5509
                                                                                    BINGHAMTON, NY 13902-5509




DENISE COOPER                          DEP LLC                                      DIEGO BERDAKIN
602 MOULTRIE ST                        ADDRESS REDACTED                             ADDRESS REDACTED
SAN FRANCISCO, CA 94110




DIGILINK, INC.                         DIGITAL INSURANCE, INC.                      DINORA ISABEL PINEDA ARDON
4676 ADMIRALTY WAY                     ATTN: COMMISSIONS                            109 DEL MONTE
SUITE 530                              200 GALLERIA PKWY, STE 1950                  SOUTH SAN FRANCISCO, CA 94080
MARINA DEL REY, CA 90292-6605          ATLANTA, GA 30339




DINSMORE & SHOHL LLP                   DORA M GARCIA ARGUELLO                       DORA S NATURALS, INC
ATTN: MIKEL R. BISTROW                 355 NEY ST                                   21 EMPIRE BLVD
ATTN: CHRISTOPHER CELENTINO            SAN FRANCISCO, CA 94112                      SOUTH HACKENSACK, NJ 07606-1805
655 WEST BROADWAY, SUITE 800
SAN DIEGO, CA 92101



Page 6 of 22   Case: 19-30232   Doc# 391   Filed: 08/28/20           Entered: 08/28/20 11:22:00       Page 10 of
                                                        26
Munchery, Inc. - U.S. Mail                                                                                         Served 8/26/2020

DREAM PRODUCTS PTY LTD                     DS PPI LLC                                 DYLAN PAUL
ATTN: LANCE KALISH                         ADDRESS REDACTED                           17032 BURBANK BLVD, 7
13/409 NEW SOUTH HEAD RD.                                                             ENCINO, CA 91316
DOUBLE BAY, NSW 2028
AUSTRALIA



EARL S ORGANIC PRODUCE                     EARL'S ORGANIC PRODUCE                     EC WILSON
LEADER-PICONE & YOUNG, LLP                 2101 JERROLD AVE, STE 100                  P.O. BOX 82473
1970 BROADWAY SUITE 1030                   SAN FRANCISCO, CA 94124                    KENMORE, WA 98028
OAKLAND CA 94612-2222




ECOLAB FOOD SAFETY SPECIALTIES             ECOLAB, INC.                               EFRAIN RENTAS-PEREZ JR
24198 NETWORK PL                           P.O. BOX 100512                            191 BISMARK ST
CHICAGO, IL 60673-1241                     PASADENA, CA 91189-0512                    DALY CITY, CA 94014




ELKWOOD, INC.                              EM CAPITAL 2 LLC                           EMMANUEL ZELADA
1736 64TH ST, 2ND FL                       C/O EFO MANAGEMENT LLC                     846 BELLEVUE AVE
BROOKLYN, NY 11204                         ATTN: JUSTIN MATEEN                        DALY CITY, CA 94014
                                           666 FIFTH AVE, 4TH FL
                                           NEW YORK, NY 10103



EMPLOYMENT DEVELOPMENT DEPARTMENT          EMSL ANALYTICAL                            ENCORE OILS
BANKRUPTCY GROUP MIC 92E, PO BOX 826880    3356 WEST CATALINA DR                      C/O SQPB
SACRAMENTO, CA 95814                       PHOENIX, AZ 85017                          P.O. BOX 10027
                                                                                      EUGENE, OR 97440




ENRIQUE DUENEZ                             EPICUREAN BUTTER COMPANY, INC.             ERASMO RODRIGUEZ ALMAZAN
2141 ESTRELL AVE, 2                        9355 ELM CT                                13572 ARIZONA ST, APT 3
LOS ANGELES, CA 90007                      FEDERAL HEIGHTS, CO 80260                  WESTMINSTER, CA 92683




ERIC RIES                                  ERIN QUON                                  ERNESTO REYES
340 S LEMON AVE, 2197                      410 VIEWPARK CT                            2100 PARK GROVE AVE, APT 2
WALNUT, CA 91789                           MILL VALLEY, CA 94941                      LOS ANGELES, CA 90007




ESMERALDA REYNA                            ESTEBAN VALLEJO                            EUREKA VENTURES VI
300 PARK PLAZA DR, APT 28                  4372 MISSION ST                            434 NORTH CANAL, 11
DALY CITY, CA 94015                        SAN FRANCISCO, CA 94772                    SOUTH SAN FRANCISCO, CA 94080




F CHAD EUGENE LITTLE                       F. HILL HARPER                             FARZANEH AMINI
4156 OLD TREE RD                           ADDRESS REDACTED                           260 VICENTE ST
PALO ALTO, CA 94306-3727                                                              SAN FRANCISCO, CA 94127




FATTED CALF CHARCUTERIE                    FEDEX                                      FIRST YORK 86TH STREET COMPANY, INC.
644 C FIRST ST                             P.O. BOX 223125                            TOWNHOUSE MANAGEMENT COMAPNY
NAPA, CA 94559                             PITTSBURGH, PA 15251-2125                  70 EAST 55TH STREET, LWR LVL
                                                                                      NEW YORK, NEW YORK 10022-3222
                                                                                      NEW YORK, NY 10022-3397



FLATWORLD SOLUTIONS INC.                   FRANCES FANG CHIU                          FRANCHISE TAX BOARD
PRINCETON FORRESTAL VILLAGE                8 MELODYLANE                               BANKRUPTCY SECTION- MS A340
116 VILLAGE BLVD, STE 200                  IRVINE, CA 92614                           PO BOX 2952
PRINCETON, NJ 08540                                                                   SACRAMENTO, CA 95812




Page 7 of 22   Case: 19-30232       Doc# 391   Filed: 08/28/20         Entered: 08/28/20 11:22:00        Page 11 of
                                                            26
Munchery, Inc. - U.S. Mail                                                                                          Served 8/26/2020

FRANCISCO A GARIBAY                             FRANCISCO J LOPEZ VELASCO                 FRANKILN LOWE
123 ARDEN AVE                                   1241 HILLSIDE BLVD                        351 MADRONE AVE.
SOUTH SAN FRANCISCO, CA 94080                   SOUTH SAN FRANCISCO, CA 94080             LARKSPUR, CA 94939-1914




FREDDY CHI                                      FRESH GREEN, INC.                         FRUIT BARN WHOLESALES INC.
270 TURK ST, 402                                1970 JERROLD AVE                          1728 OCEAN AVE, 209
SAN FRANCISCO, CA 94102                         SAN FRANCISCO, CA 94124                   SAN FRANCISCO, CA 94112-1737




GABRIELA PEREZ                                  GAIA A JACOB                              GARY M. KAPLAN
9812 DOROTHY AVE                                2370 OAKMONT DR                           FARELLA BRAUN AND MARTEL LLP
SOUTH GATE, CA 90280                            SAN BRUNO, CA 94066                       235 MONTGOMERY ST.
                                                                                          SAN FRANCISCO, CA 94104-3159




GARY WONG                                       GAYL SIMKIN                               GEORGE R KLAUDINYI
2028 FRANCISCAN WAY, APT 211                    11800 CARMEL CREEK RD, STE 360            1252 63RD ST
ALAMEDA, CA 94501                               SAN DIEGO, CA 92130                       EMERYVILLE, CA 94608




GEORGE ZENG                                     GERARDO M ROSAS                           GERRIK E LISING
65 CAMELLIA AVE                                 540 1ST LANE                              226 HAMPSHIRE CT
SAN FRANCISCO, CA 94112                         SOUTH SAN FRANCISCO, CA 94080             DALY CITY, CA 94015




GEYSER BEVERAGE                                 GINA CANO GONZALEZ                        GLASSDOOR, INC.
174 LAWRENCE DR, C                              392 SUSIE WAY, APT 4                      DEPARTMENT 3436
LIVERMORE, CA 94551                             SOUTH SAN FRANCISCO, CA 94080             P.O. BOX 123436
                                                                                          DALLAS, TX 75312-3436




GLORIA MARIA MORALES ACEVEDO                    GMM CAPITAL                               GO GREEN DISTRIBUTION, INC.
1488 VALENCIA ST, APT 1                         ATTN: HARRY TAWIL , PRINCIPAL             P.O. BOX 8072
SAN FRANCISCO, CA 94110                         2 PARK AVE, 17TH FL                       COVINGTON, WA 98042
                                                NEW YORK, NY 10016




GOLDEN STATE OVERNIGHT DELIVERY SERVICE, INC.   GOOD STUFF DISTRIBUTOR, INC               GOOD STUFF DISTRIBUTOR, INC
P.O. BOX 1907                                   132 W HARRIS AVE                          2000 MCKINNON AVE
SAN RAMON, CA 94583                             SOUTH SAN FRANCISCO, CA 94080             SAN FRANCISCO, CA 94124-1621




GRANITE CREDITORS SERVICE, INC.                 GRANT A GOODWIN                           GRANT ROSSER ALLEN
PO BOX 228                                      6615 TREMONT ST                           ADDRESS REDACTED
PACIFICA, CA 94044-0228                         OAKLAND, CA 94609




GREENHOUSE SOFTWARE                             GREENLEAF - 220 SHAW                      GREGORY H. PETERS
GREENHOUSE SOFTWARE, INC.                       P.O. BOX 45192                            1254 10TH AVE, 1
P.O. BOX 392683                                 SAN FRANCISCO, CA 94145-0192              SAN FRANCISCO, CA 94122
PITTSBURGH, PA 15251-9683




GREGORY MOYE                                    GREGORY SILVERMAN                         GRUBMARKET DBA FRESH GREEN
255 KAREN WAY                                   4000 WARNER BLVD.                         C/O MAGSTONE LAW
TIBURON, CA 94920                               BURBANK, CA 91522                         ATTN: BING RYAN
                                                                                          4633 OLD IRONSIDES DR, STE 160
                                                                                          SANTA CLARA, CA 95054



Page 8 of 22   Case: 19-30232       Doc# 391        Filed: 08/28/20        Entered: 08/28/20 11:22:00       Page 12 of
                                                                 26
Munchery, Inc. - U.S. Mail                                                                                       Served 8/26/2020

GRUBMARKET, INC                          GRUBMARKET, INC. (DBAS FRESH GREEN)          GUSTAVO JUNIOR MALDONADO
21136 S WILMINGTON AVE. STE 300          BING ZHAN RYAN, ESQ.                         1501 SOUTH WESTERN AVE
CARSON, CA 90810-1248                    MAGSTONE LAW                                 LOS ANGELES, CA 90006
                                         4633 OLD IRONSIDES DRIVE, SUITE 160
                                         SANTA CLARA, CA 95054-1807



GUSTAVO ORELLANA                         HACK'S FOOD SAFETY                           HAIG S DELICACIES
76 ROSA PARKS LN                         3004 HAMPTON RD                              25673 NICKEL PL
SAN FRANCISCO, CA 94103                  MARTINEZ, CA 94553                           HAYWARD, CA 94545-3221




HANSON & FITCH                           HAPPY MOOSE JUICE                            HCC CAPITAL, LP
P.O. BOX 175                             P.O. BOX 24564                               ADDRESS REDACTED
DANVILLE, CA 94526                       SAN FRANCISCO, CA 94124




HERBERT A VIRULA                         HIGH QUALITY NUTRITION, LLC                  HODO SOY BEANERY
3738 W 135TH ST                          AKA KETTLEBELL KITCHEN                       2923 ADELINE ST
HAWTHORNE, CA 90250                      97 SUNFIELD AVE, STE C                       OAKLAND, CA 94608
                                         EDISON, NJ 08837




HON UT THACH                             HOWARD KIM                                   HOWELL ELECTRIC, INC.
619 E 227TH ST                           1881 ALPHA RD, 13                            3390 VISO CT
CARSON, CA 90745                         GLENDALE, CA 91208                           SANTA CLARA, CA 95054




HUMBERTO HUERTA MORENO                   HUNGRY ALMA                                  HYGIENA LLC
327 CALIFORNIA AVE, APT 3                15 PACIFIC BAY CIR, 201                      FILE 2007
SOUTH SAN FRANCISCO, CA 94080            SAN BRUNO, CA 94066                          1801 W OLYMPIC BLVD
                                                                                      PASADENA, CA 91199-2007




IAN EDWARDS                              IGOR JONH ROSARIO GARLEJO                    INGRID M. EVANS
937 STONY HILL RD                        5836 BOSCO WAY                               2800 GREEN STREET
REDWOOD CITY, CA 94061                   SACRAMENTO, CA 95824                         SAN FRANCISCO, CA 94123-4611




INTEGRITIS INVESTMENTS LIMITED           INTELLIMIZE, INC.                            INTERNAL REVENUE SERVICE
38 ESPLANADE                             341 DWIGHT RD                                CENTRALIZED INSOLVENCY OPERATION
P.O. BOX 728                             BURLINGAME, CA 94010                         PO BOX 7346
ST. HELIER, JE4 8ZT                                                                   PHILADELPHIA, PA 19101-7346
JERSEY



INTERNATIONAL DELICACIES INC.            IPV SS II LLC                                IPV SS II LLC
2100 ATLAS RD, F                         ADDRESS REDACTED                             C/O VIVE VC FUND, LP
RICHMOND, CA 94806                                                                    408 WEST 14TH ST, 2ND FL
                                                                                      NEW YORK, NY 10014




IRS                                      ISCALE SOLUTIONS                             ITALFOODS, INC.
P.O. BOX 7346                            1 NORTH BRIDGE RD, 17-02                     205 SHAW RD
PHILADELPHIA, PA 19101-7346              HIGH ST CENTER                               SO SAN FRANCISCO, CA 94080
                                         SINGAPORE, 179094
                                         SINGAPORE



ITERABLE                                 IVAN EDUARDO TORRES                          JACOB LOOSLE
71 STEVENSON ST                          755 EDDY ST, 203                             1957 CALIFORNIA STREET
SAN FRANCISCO, CA 94105                  SAN FRANCISCO, CA 94109                      APT. 8
                                                                                      MOUNTAIN VIEW, CA 94040-2039




Page 9 of 22   Case: 19-30232     Doc# 391   Filed: 08/28/20           Entered: 08/28/20 11:22:00       Page 13 of
                                                          26
Munchery, Inc. - U.S. Mail                                                                                     Served 8/26/2020

JACOBS FARM                               JACOBSEN SALT CO.                          JAMES BERIKER
DEPT 33339                                602 SE SALMON ST                           220 SHAW ROAD
P.O. BOX 39000                            PORTLAND, OR 97214                         SOUTH SAN FRANCISCO, CA 94080
SAN FRANCISCO, CA 94139-3339




JAMES EDWARD PIPE                         JAMES EDWARD PIPE                          JAMES MESSINA
2 DIAMOND ST, APT 10                      ADDRESS REDACTED                           4433 LOWELL ST NW
SAN FRANCISCO, CA 94114                                                              WASHINGTON, DC 20036




JARED LETO                                JASON GOLDBERG                             JASON ROSELL
ADDRESS REDACTED                          ADDRESS REDACTED                           PACHUISKI STANG ZIEHI & JONES LLP
                                                                                     150 CALIFORNIA ST, 15TH FL
                                                                                     SAN FRANCISCO, CA 94111-4554




JAY-MICHAEL S ALIVIA                      JAZMINE CHARET CHARLES                     JAZZMYNE N MCKINNEY
2136 EDGEBROOK PLACE                      605 HERKIMER ST                            4960 RUE CALAIS
HAYWARD, CA 94541                         BROOKLYN, NY 11213                         SAN JOSE, CA 95136




JEFFREY TRAN                              JENNIFER C. HAYES                          JENNIFER MAY LEE
1517 48TH AVE                             FINESTONE HAYES LLP                        22 PRECITA AVE, APT 6
SAN FRANCISCO, CA 94122                   456 MONTGOMERY ST., 20TH FL                SAN FRANCISCO, CA 94110
                                          SAN FRANCISCO, CA 94104-1233




JENNIFER NORRIS                           JERONIMO DUENEZ                            JESSICA CORTEZ
211 S KENMORE AVE, APT 6                  2141 ESTRELL AVE, 2                        84 BELLE AVE
LOS ANGELES, CA 90004                     LOS ANGELES, CA 90007                      SAN FRANCISCO, CA 94132




JEYBI CHABLE                              JO A NELSON                                JOANIS MECHANICAL
619 7TH AVE                               2500 MAR EAST                              9849 17TH AVE S.W.
SAN FRANCIOSCO, CA 94118                  TIBURON, CA 94920                          P.O. BOX 360
                                                                                     SEATTLE, WA 98146




JOANNA LUCILLE GRATZIANO                  JOEL GONZALEZ                              JOHN D. FIERO
2639 3/4 GLENDALE BLVD                    636 EL CAMINO REAL, 1717 307B              PACHULSKI, STANG, ZIEHL, AND JONES
LOS ANGELES, CA 90039                     S. SAN FRANCISCO, CA 94080                 150 CALIFORNIA ST. 15TH FL.
                                                                                     SAN FRANCISCO, CA 94111-4554




JOHN RICHTER                              JON LONG                                   JONATHAN KERR
8990 19TH ST, APT 217                     P.O. BOX 14821                             467 SARATOGA AVE, 238
ALTA LOMA, CA 91701                       SAN FRANCISCO, CA 94114                    SAN JOSE, CA 95129




JONATHAN LOCSIN                           JORDAN SIMKIN                              JORDAN SIMKIN
287 HARVARD ST                            15737 HARTSOOK ST                          ADDRESS REDACTED
SAN FRANCISCO, CA 94134                   ENCINO, CA 91436




JOSE A GONZALEZ RODRIGUEZ                 JOSE A POOL CASANOVA                       JOSE DOLORES ZUNO
9640 RICHLYN WAY                          455 EDDY ST APT 1401                       1185 MONGOMERY AVE
ELK GROVE, CA 95757                       SF, CA 94109                               SAN BRUNO, CA 94066




Page 10 of 22 Case:     19-30232   Doc# 391   Filed: 08/28/20         Entered: 08/28/20 11:22:00      Page 14 of
                                                           26
Munchery, Inc. - U.S. Mail                                                                                                  Served 8/26/2020

JOSE G AGUILAR                                      JOSE GARCIA                                  JOSE LUIS SANCHEZ
818 WEST A ST, APT 36                               332 SUSIE WAY, 4                             7341 LOCKWOOD ST
HAYWARD, CA 94541                                   SOUTH SAN FRANCISCO, CA 94080                OAKLAND, CA 94621




JOSE O ORELLANA SEGOVIA                             JOSE SANTOS PONCE                            JOSEPH SMITH
195 SCOTIA AVA                                      219 PERU AVE                                 96 BUCKINGHAM AVE
SAN FRANCISCO, CA 94124                             SAN FRANCISCO, CA 94112                      REDWOOD CITY, CA 94063




JOSHUA D WHITNEY                                    JOSHUA J E PHILLIPS AND CHRISTINA BROOKS     JOSHUA JAMES EATON PHILIPS
3041 MISSION ST, 147                                C/O OUTTEN GOLDEN LLP                        OUTTEN AND GOLDEN LLP
SAN FRANCISCO, CA 94110                             ATTN G. CHUNG, J. RAISNER, R. ROUPINIAN      685 THIRD AVENUE, 25TH FL.
                                                    ONE CALIFORNIA ST, STE 1250                  NEW YORK, NY 10017-8413
                                                    SAN FRANCISCO, CA 94111-5470



JOSHUA JAMES EATON PHILLIPS AND CHRISTINA BRO       JOSHUA PHILLIPS                              JTR AREA DISTRIBUTORS, INC.
C/O OUTTEN & GOLDEN LLP                             1302 CAMPBELL                                C/O HOPKINS CARLEY
ATTN: GAIL LIN CHUNG, JACK A. RAISNER, RENE S. RO   OAKLAND, CA 94607                            ATTN: BRECK E. MILDE
ONE CALIFORNIA ST, STE 1250                                                                      70 S FIRST ST
SAN FRANCISCO, CA 94111                                                                          SAN JOSE, CA 95113



JUAN BARCA                                          JUAN CARLOS LOPEZ                            JUAN GARCIA
234 HILLSIDE BLVD                                   25 SCOTT ST                                  210 CAPP ST
DALY CITY, CA 94014                                 SAN BRUNO, CA 94066                          SAN FRANCISCO, CA 94110




JUANA QUINTEROS                                     JULIAN WHITE                                 JULIE E. SMITH
844 PERSIA AVE                                      30 DAY ST                                    744 MARIN DR
SAN FRANCISCO, CA 94112                             SAN FRANCISCO, CA 94110                      MILL VALLEY, CA 94941




JULIO RICARDO DIAZ GONZALES                         JULIUS SILVERT INC.                          JUNE MONROE
2337 MISSION ST, UNIT F                             P.O. BOX 824559                              RYNN & JANOWSKY, LLP
SAN FRANCISCO, CA 94110                             PHILADELPHIA, PA 19182-4559                  4100 NEWPORT PLACE DR, STE 700
                                                                                                 NEWPORT BEACH, CA 92660-2451




K&L GATES                                           KAIPO K.B. YOUNG                             KALISTA DANIELL MURPHY
ATTN: DANIEL M. ELIADES                             LEADER-PICONE & YOUNG, LLP                   525 STOCKTON ST, APT 505
ATTN: DAVID S. CATUOGNO                             1970 BROADWAY, STE 1030                      SAN FRANCISCO, CA 94108
ONE NEWARK CENTER, TENTH FLOOR                      OAKLAND, CA 94612-2222
1085 RAYMOND BOULEVARD
NEWARK, NJ 07102

KAREN CATTIVERA                                     KAREN FERNANDEZ GOMEZ                        KAREN HART
2307 GIBSON GIRL WAY                                1359 SAN MATEO AVE                           18405 100TH AVENUE SE
SAN JOSE, CA 95148                                  SOUTH SAN FRANCISCO, CA 94080                SNOHOMISH, WA 98296-8038




KAREN LIEDTKA REDLING                               KARINA MACIAS                                KATHLEEN M CARLYLE
ADDRESS REDACTED                                    326 EL MOLINO WAY                            35 KENT CT
                                                    SAN JOSE, CA 95119                           MORAGA, CA 94556




KATHY LEE                                           KELLY MARIE DORMER                           KEYBRIDGE VENTURE PARTNERS LLC
1704 ROOSEVELT AVE                                  126 NORTH HILLCREST BLVD, 3                  ATTN: GRANT ROSSER ALLEN, MANAGING DIRECTO
LOS ANGELES, CA 90006                               INGLEWOOD, CA 90301                          1717 K ST NW, STE 900
                                                                                                 WASHINGTON, DC 20006




Page 11 of 22 Case:     19-30232       Doc# 391         Filed: 08/28/20           Entered: 08/28/20 11:22:00       Page 15 of
                                                                     26
Munchery, Inc. - U.S. Mail                                                                                            Served 8/26/2020

KIMINO DRINKS INC.                             KIYA N WILLIAMS                             KRIKOR J. MESHEFEJIAN
ATTN: MARKUS SCHLAGETER                        1390 MARKET ST, APT 1913                    LEVENE, NEALE, BENDER, YOO & BRILL L.L.P
77 VAN NESS AVE, STE 101                       SAN FRANCISCO, CA 94102                     10250 CONSTELLATION BLVD, STE 1700
P.O. BOX 2008                                                                              LOS ANGELES, CA 90067-6253
SAN FRANCISCO, CA 94126-2008



KRISTINE MORIS VILLAMAR                        KRYSTEL ROCHE                               KYLE MATHEWS
11723 ARETE WAY                                2812 HILLCREST DR                           SHEPPARD, MULLIN, RICHTER, AND HAMPTON
RANCHO CORDOVA, CA 95742                       LOS ANGELES, CA 90016                       4 EMBARCADERO CENTER 17TH FL.
                                                                                           SAN FRANCISCO, CA 94111-4158




L.A. SPECIALTY PRODUCE CO. DBA SAN FRANCISCO   LA REFRIGERATION COLD SERVICE               LA SPECIALTY PRODUCE CO.
RYNN & JANOWSKY, LLP                           5104 W. WASHINGTON BLVD                     DBA SAN FRANCISCO SPECIALTY
4100 NEWPORT PLACE DR,STE 700                  LOS ANGELES, CA 90016                       C/O RYNN & JANOWSKY, LLP
NEWPORT BEACH, CA 92660-2451                                                               ATTN: JUNE MONROE
                                                                                           4100 NEWPORT PL DR, STE 700
                                                                                           NEWPORT BEACH, CA 92660

LANCE MEYERS                                   LANLOGIC, INC.                              LAURA CHRISTIE
1011 CHADBOURNE AVE                            248 RICKENBACKER CIR                        4607 EL CENTRO AVE
MILLBRAE, CA 94030                             LIVERMORE, CA 94551                         OAKLAND, CA 94602-1446




LD LAW OFFICES                                 LEADER-PICONE & YOUNG, LLP                  LEE AND LAUREN FISHMAN
ATTN: LEONARDO DRUBACH                         ATTN: KAIPO K.B. YOUNG                      ADDRESS REDACTED
6442 COLDWATER CANYON AVENUE, SUITE 211        1970 BROADWAY, SUITE 1030
NORTH HOLLYWOOD, CA 91606                      OAKLAND, CA 94612




LEE AND LAUREN FISHMAN FAMILY TRUST U/D/D      LEONARDO D. DRUBACH                         LEVEL 6 SHREDDING
ADDRESS REDACTED                               LD LAW OFFICES                              P.O. BOX 14061
                                               6442 COLDWATER CANYON AVENUE                SAN FRANCISCO, CA 94114-0061
                                               SUITE 211
                                               NORTH HOLLYWOOD, CA 91606-1163



LEWIS MARSHALL ROCH IV                         LEXI SALAZAR                                LEZACK LIVING TRUST
ADDRESS REDACTED                               78 S 3RD ST                                 ADDRESS REDACTED
                                               CAMPBELL, CA 95008




LEZLIE ORTEGA                                  LIGHT & GREEN, INC.                         LINDSEY NICOLE ROOT
856 HAWTHORNE PL                               5242 WEST WASHINGTON BLVD                   7926 LASAINE AVE
SOUTH SAN FRANCISCO, CA 94080                  LOS ANGELES, CA 90016                       NORTHRIDGE, CA 91325




LINKEDIN                                       LISA GANSKY                                 LISA OLIVIA MUNN
62228 COLLECTIONS CENTER DR                    ADDRESS REDACTED                            21650 OXNARD ST, STE 350
CHICAGO, IL 60693-0622                                                                     WOODLAND HILLS, CA 91367




LOB                                            LONG H CAO                                  LONGBOARD VENTURES
185 BERRY ST, STE 1510                         102 SAINT MICHAELS CT                       C/O ALTMAN GREENFIELD SELVAGGI
SAN FRANCISCO, CA 94107                        DALY CITY, CA 94015                         ATTN: STEVE PREGIATO
                                                                                           200 PARK AVE.SOUTH, 8TH FL
                                                                                           NEW YORK, NY 10003



LORENZO ORTEGA OREA                            LOS ANGELES COUNTY TAX COLLECTOR            LOS ANGELES COUNTY TREASURER AND TAX COL
285 TURK ST, APT 207                           P.O. BOX 54027                              ATTN BANKRUPTCY UNIT
SAN FRANCISCO, CA 94102                        LOS ANGELES, CA 90054                       PO BOX 54110
                                                                                           LOS ANGELES CA 90054-0110




Page 12 of 22 Case:    19-30232     Doc# 391       Filed: 08/28/20          Entered: 08/28/20 11:22:00       Page 16 of
                                                                26
Munchery, Inc. - U.S. Mail                                                                                      Served 8/26/2020

LOUISE YOUNG                                LUCAS K LEVYLIOTAR                        LUIS A RAMOS
11870 SANTA MONICA BLVD, 106                359 ORCHID DR                             9 CASTLE MANOR AVE, 3
LOS ANGELES, CA 90025                       SAN RAFAEL, CA 94903                      SAN FRANCISCO, CA 94112




LUIS ALBERTO RODRIGUEZ COVARRUBIAS          LUIS AYALA                                LUKE BENJAMIN BELZ
1185 MONTGOMERY AVE                         60 29TH ST 543                            1816 WAWONA ST.
SAN BRUNO, CA 94066                         SF, CA 94110                              SAN FRANCISCO, CA 94116




LURTON MARKETING                            LUSAMERICA FOODS, INC.                    LUXE SEAFOOD
15245 MINNETONKA BLVD                       P.O. BOX 2563                             732 S. ALAMEDA ST
MINNETONKA, MN 55345                        MORGAN HILL, CA 95038                     LOS ANGELES, CA 90021




LUZ GARCIA                                  LYNDEN, INC. DBA BROWN LINE, LLC          LYNTON ASSET LP
2885 SAN BRUNO AVE, APT B                   18000 INTERNATIONAL BLVD, STE 800         ATTN: CAROL LYNTON, PRESIDENT & GENERAL PA
SAN FRANCISCO, CA 94134                     C/O TIM BUCKLEY, CREDIT MANAGER           33 WEST 81 ST
                                            UNITED STATES                             NEW YORK, NY 10024
                                            SEATTLE, WA 98188-4263



MACRINA BAKERY                              MADIEN HUSSEIN ABDULLA                    MARCHETA MARSHALL SCHROEDER
19215 66TH AVE S                            1419 THOMAS AVE                           522 SAND HILL CIRCLE
KENT, WA 98032                              SAN FRANCISCO, CA 94124                   MENLO PARK, CA 94025




MARCHETA MARSHALL SCHROEDER                 MARCIA AMAYA                              MARGARITA GARCIA MENDOZA
ADDRESS REDACTED                            3169 26TH ST                              2885 SAN BRUNO AVE, APT B
                                            SAN FRANCISCO, CA 94110                   SAN FRANCISCO, CA 94134




MARIA AMELIA MUL MAY                        MARIA C PAZ DE GUEVARA                    MARIA CONCEPCION ROSAS
1221 ALEMANY BLVD                           668 PARIS ST                              337 LUX AVE
SAN FRANCISCO, CA 94112                     SAN FRANCISCO, CA 94112                   SOUTH SAN FRANCISCO, CA 94080




MARIA D MAGALLON GIL                        MARIA D RIVAS MERCADO                     MARIA DE LOS ANGELES BELTRAN MENDOZA
723 CYPRESS AVE, APT 8                      444 LARKIN ST, APT 19                     228 EAST AVE, 1
SOUTH SAN FRANCISCO, CA 94080               SAN FRANCISCO, CA 94102                   SAN BRUNO, CA 94066




MARIA DE LOURDES MORA                       MARIA E. GONZALEZ LUNA                    MARIA ROCIO SANCHEZ
340 TAYLOR AVE                              1433 WEST CYPRESS RD                      7 PERSIA AVE, APT 1
SAN BRUNO, CA 94066                         OAKLEY, CA 94561                          SAN FRANCISCO, CA 94112




MARIBEL SANTIAGO M.                         MARIE MORIN CANADA                        MARIO RIVERA
123 ARDEN AVE                               9995 AV DE CATANIA, E                     49 DAKOTA ST
SOUTH SAN FRANCISCO, CA 94080               BROSSARD, QC J4Z 3V6                      SAN FRANCISCO, CA 94107
                                            CANADA




MARISA TOMEI                                MARK CAMEL                                MARK LANGE
200 PARK AVE SOUTH, 8TH FL                  ADDRESS REDACTED                          23637 MESA CT
NEW YORK, NY 10003                                                                    VALENCIA, CA 91355




Page 13 of 22 Case:    19-30232      Doc# 391   Filed: 08/28/20        Entered: 08/28/20 11:22:00      Page 17 of
                                                             26
Munchery, Inc. - U.S. Mail                                                                                       Served 8/26/2020

MARK RICHARD SHAFFER                        MARTIN BOGETZ                             MARY WAITHERA MAINA
917 FOLSOM ST, APT 420                      108 TERRACE AVE, 2                        2006 POLAR AVE
SAN FRANCISCO, CA 94107                     KENTFIELD, CA 94904-1531                  EAST PALO ALTO, CA 94303




MATAGRANO INC                               MATAGRANO INC                             MEAGHAN EDELSTEIN CONSULTANT
440 FORBES BOULEVARD                        P.O. BOX 2588                             4375 SUNSET CAY CIR
SOUTH SAN FRANCISCO, CA 94080-2015          S SAN FRANCISCO, CA 94083-2588            BOYNTON BEACH, FL 33436




MEDOSWEET FARMS, INC.                       MEGAN BRAZIL                              MELISSA L WHITE
P.O. BOX 749                                8145 MEADOWLARK CT                        810 S. 2ND ST
KENT, WA 98035-0749                         NEWARK, CA 94560                          SAN JOSE, CA 95112




MELISSA SHEREE ROBINSON                     MENA S FAKHR                              MENUMAX
5850 OWENS DR, 101                          704 GRAND TERRACE                         ATTN: ANDREA BURNETT
PLEASANTON, CA 94588                        HAYWARD, CA 94542                         P.O. BOX 2628
                                                                                      FORT WORTH, TX 76113




MERLINO FOODS                               METRO LOCKSMITHS, INC.                    METTLER-TOLEDO SAFELINE
P.O. BOX 80069                              2045 DIVISADERO ST                        22677 NETWORK PL
SEATTLE, WA 98108                           SAN FRANCISCO, CA 94115                   CHICAGO, IL 60673-1226




MICHAEL LAUTER                              MICHAEL PACULT                            MICHAEL RIADY
SHEPPARD MULLIN RICHTER AND HAMPTON         5704 MORAGA AVE                           2300 W. SAHARA AVE, 140
4 EMBARCADERO CENTER 17TH FL                PIEDMONT, CA 94611                        LAS VEGAS, NV 89102
SAN FRANCISCO, CA 94111-4158




MICHAEL SUNCIN                              MICHELLE COLLEEN DEMARIA                  MICHELLE M. LAM
723 ANDOVER ST                              18332 CARLTON AVE                         521 5TH AVE
SAN FRANCISCO, CA 94110                     CASTRO VALLEY, CA 94546                   SAN BRUNO, CA 94066




MICHELLE MUELLER                            MICRO-CHEM LABS, INC.                     MIKEL R. BISTROW
7785 SUNSET HWY                             9168 DE SOTO AVE                          DINSMORE & SHOHL LLP
UNIT 553                                    CHATSWORTH, CA 91311                      655 W BROADWAY, STE 800
MERCER ISLAND, WA 98040-4067                                                          SAN DIEGO, CA 92101-8482




MILES GUTIERREZ                             MMEF XI, LP                               MOBILE MODULAR
110 E 232ND PL                              ADDRESS REDACTED                          P.O. BOX 45043
CARSON, CA 90745                                                                      SAN FRANCISCO, CA 94145-5043




MOBILE MODULAR MANAGEMENT CORPORATION       MOQUIN PRESS, INC.                        MOUNTAIN MIST
NIEL BANSRAJ                                555 HARBOR BLVD                           PAYMENT PROCESSING CENTER
5700 LAS POSITAS RD                         BELMONT, CA 94002                         P.O. BOX 84447
LIVERMORE, CA 94551-7806                                                              SEATTLE, WA 98124-5747




MOUSSEFIXE LP                               MUNCHERY, INC.                            MURRAY S CHEESE WHOLESALE
ATTN: MELISSSA JAEHNIG                      220 SHAW ROAD                             2519 BORDEN AVE
9 WEST 57TH ST, STE 4605                    SOUTH SAN FRANCISCO, CA 94080-6604        LONG ISLAND CITY, NY 11101-4405
NEW YORK, NY 10019




Page 14 of 22 Case:    19-30232      Doc# 391   Filed: 08/28/20        Entered: 08/28/20 11:22:00       Page 18 of
                                                             26
Munchery, Inc. - U.S. Mail                                                                                               Served 8/26/2020

MURRAY SIMKIN                                   MURRAY'S CHEESE WHOLESALE                   MYRNA LUZ SANCHEZ
P.O. BOX 7102                                   2519 BORDEN AVE                             1026 MOORE AVE
RANCHO SANTA FE, CA 92067                       LONG ISLAND CITY, NY 11101                  SANTA ANA, CA 92707




MYRNA MALONEY                                   NATHAN FIELDS                               NATHAN FIELDS
7778 PERDEZ CT                                  ADDRESS REDACTED                            C/O VIVE VC FUND, LP
CITRUS HEIGHTS, CA 95610                                                                    1111 BAYHILL DR, STE 220
                                                                                            SAN MATEO, CA 94066




NATIONAL COMMERCIAL SERVICES FOR HANSON FITC    NATIVE BAKING COMPANY                       NCD SWIB, LP
66444 VALJEAN AVE, STE 100                      65 VICKSBURG ST                             ADDRESS REDACTED
VAN NUYS, CA 91406                              SAN FRANCISCO, CA 94114




NELSON-JAMESON INC.                             NEMESIO ARANZASO III                        NEOFUNDS
P.O. BOX 1147                                   119 WILTON DR, 1                            P.O. BOX 30193
MARSHFIELD, WI 54449                            CAMPBELL, CA 95008                          TAMPA, FL 33630-3193




NEW SYSTEM                                      NEXTDOOR.COM                                NEXTDOOR.COM, INC.
432 NE TENTH AVE                                C/O GARY M. KAPLAN                          P.O. BOX 398963
PORTLAND, OR 97232                              FARELLA BRAUN + MARTEL LLP                  SAN FRANCISCO, CA 94139-8963
                                                235 MONTGOMERY ST., 18TH FL
                                                SAN FRANCISCO, CA 94104-3105



NICHOLAS MARCHESO                               NICHOLAS N YEGANI                           NICHOLAS PHILIP GIANOS
47 PANORAMA DR                                  1203 SCOTT ST                               ADDRESS REDACTED
SAN FRANCISCO, CA 94131                         SAN FRANCISCO, CA 94115




NICHOLAS RYAN MIRANDA                           NICOLAS ANGON DOMINGO                       NOELLE E HUGHES
544 BELLEVUE AVE                                566 MILLER AVE, APT 6                       248 GREENDALE WAY, 1
DALY CITY, CA 94014                             SOUTH SAN FRANCISCO, CA 94080               SAN JOSE, CA 95129




NORTHGATE VENTURE GROWTH III, LP                NYEIN C NAING                               OA3, LLC, A CALIFORNIA LIMITED LIABILITY COMPA
ADDRESS REDACTED                                1651 CRESTWOOD DR                           9130 WEST SUNSET BOULEVARD
                                                SAN BRUNO, CA 94066                         LOS ANGELES, CA 90069




OAKVILLE PRODUCE PARTNERS, LLC                  OCEAN BEAUTY SEAFOODS LLC                   OFFICE OF THE U.S. TRUSTEE / SF
C/O LEADER-PICONE & YONG                        P.O. BOX 70739                              PHILLIP J. BURTON FEDERAL BUILDING
ATTN: MALCOLM LEADER-PICONE, KAIPO K.B. YOUNG   SEATTLE, WA 98127-1539                      450 GOLDEN GATE AVE, 5TH FL, 05-0153
1970 BROADWAY, STE 1030                                                                     SAN FRANCISCO, CA 94102-3661
OAKLAND, CA 94612



OFFICE OF THE UNITED STATES TRUSTEE             OFFICIAL COMMITTEE OF UNSECURED CREDITORS   OMAR OSORIO
ATTN: TREVOR R. FEHR                            ATTN: JOHN D. FIERO                         816 5TH AVE
280 SOUTH FIRST ST., SUITE 268                  PACHULSKI STANG ZIEHL & JONES LLP           SAN BRUNO, CA 94080
SAN JOSE, CA 95113                              150 CALIFORNIA STREET, 15TH FL.
                                                SAN FRANCISCO, CA 94111-4554



OMNI MANAGEMENT GROUP                           ONE STOP GROCERY SUPPLY                     ONTRAC
5955 DESOTO AVE., SUITE 100                     1435 51 ST, STE 5                           P.O. BOX 841664
WOODLAND HILLS, CA 91367-5100                   N. BERGEN, NJ 07047                         LOS ANGELES, CA 90084-1664




Page 15 of 22 Case:    19-30232       Doc# 391      Filed: 08/28/20        Entered: 08/28/20 11:22:00         Page 19 of
                                                                 26
Munchery, Inc. - U.S. Mail                                                                                         Served 8/26/2020

ORIN ZEBEST                                    ORKIN - 0602                              ORKIN - 1223
3015A 23RD ST                                  P.O. BOX 7161                             P.O. BOX 7161
SAN FRANCISCO CA, CA 94110                     PASADENA, CA 91109-7161                   PASADENA, CA 91109-7161




OSVALDO RUBIO-SANCHEZ                          OTIS MCCALLISTER, INC.                    OWEN E NEWMAN
1185 MONTGOMERY AVE                            300 FRANK H OGAWA PLZ, STE 400            69 MEERNAA AVE
SAN BRUNO, CA 94066                            OAKLAND, CA 94612                         FAIRFAX, CA 94930




PACHULSKI STANG ZIEHL & JONES LLP              PACHULSKI STANG ZIEHL & JONES LLP         PACIFIC GOURMET
150 CALIFORNIA ST.                             ATTN: JOHN D. FIERO AND JASON H. ROSELL   380 VALLEY DR
15TH FLOOR                                     150 CALIFORNIA STREET, 15TH FLOOR         BRISBANE, CA 94005
SAN FRANCISCO, CA 94111-4554                   SAN FRANCISCO, CA 94111-4500




PAGEMILL PARTNERS                              PAN-O-RAMA BAKERY                         PANORAMA BAKING
C/O DUFF & PHELPS SECURITIES, LLC              500 FLORIDA ST.                           500 FLORIDA STREET
ATTN: CHRISTIAN BENNETT                        SAN FRANCISCO, CA 94110                   UNITED STATES
1950 UNIVERSITY AVE, STE 400                                                             SAN FRANCISCO, CA 94110-1415
EAST PALO ALTO, CA 94303



PARKS COFFEE CALIFORNIA, INC.                  PAT LAFRIEDA                              PATRICIA GONZALEZ
P.O. BOX 110914                                3701 TONNELLE AVE                         816 5TH AVE
CARROLLTON, TX 75011-0914                      NORTH BERGEN, NJ 07047                    SAN BRUNO, CA 94066




PATRICK CORNEJO BAUZA                          PATRICK SPROULL                           PAUL C ROMERO
919 SPRINGWOOD CT                              684 57TH ST                               385 BELLEVUE AVE
RODEO, CA 94572                                OAKLAND, CA 94609                         DALY CITY, CA 94014




PAUL LEE                                       PAUL LEE                                  PAYPAL, INC. DBA BRAINTREE
2101 CENTRAL AVE, APT G                        ADDRESS REDACTED                          ATTN: JOSEPH DILUIA
ALAMEDA, CA 94501                                                                        222 W. MERCHANDISE MART PLAZA
                                                                                         SUITE 800
                                                                                         CHICAGO, IL 60654-1133



PAYPAL, INC. SOMETIMES DOING BUSINESS AS BRA   PEACOCK CHEESE                            PENSKETRUCK LEASING CO., L.P.
C/O DINSMORE & SHOHL LLP                       5403 SANTA FE AVE                         PO BOX 563
655 W. BROADWAY, SUITE 800                     LOS ANGELES, CA 90058                     READING, PA 19603-0563
SAN DIEGO, CA 92101-8482




PEPPERJAM LLC                                  PERFORMANCE FOOD GROUP, INC.              PERFORMANCE FOOD GROUP, INC.
P.O. BOX 787432                                ATTN: CRISTIN GARDEN                      C/O COOK COLLECTION ATTORNEYS PLC
PHILADELPHIA, PA 19178-7432                    P.O. BOX 1801                             ATTN: DAVID J COOK, ESQ
                                               SANTA CRUZ, CA 95061                      165 FELL ST
                                                                                         SAN FRANCISCO, CA 94102



PERFORMANCE FOODS                              PETER KAHN                                PETER KRAVTSOV
P.O. BOX 1801                                  ADDRESS REDACTED                          113 CHERRY ST, 53406
SANTA CRUZ, CA 95061-1801                                                                SEATTLE, WA 98104




PETER LI                                       PETIT POT                                 PGS, INC.
11 BELDEN PL, 714                              158 S SPRUCE AVE                          5291 BRIDGEWOOD DR.
SAN FRANCISCO, CA 94104                        SOUTH SAN FRANCISCO, CA 94080             LA PALMA, CA 90623




Page 16 of 22 Case:    19-30232     Doc# 391       Filed: 08/28/20        Entered: 08/28/20 11:22:00         Page 20 of
                                                                26
Munchery, Inc. - U.S. Mail                                                                                     Served 8/26/2020

PHILIP GUTIERREZ                          POP AND BOTTLE INC.                        PRINCE GEORGE’S COUNTY, MARYLAND
2150 ELDERBERRY LANE                      1290 SUTTER ST, STE 209                    C/O NICOLE C. KENWORTHY
SAN RAFAEL, CA 94903-1221                 SAN FRANCISCO, CA 94110                    MEYERS, RODBELL & ROSENBAUM, P.A.
                                                                                     6801 KENILWORTH AVENUE, SUITE 400
                                                                                     RIVERDALE, MD 20737-1385



PRISCILLA CHERI MCCURDY                   PUG VENTURES                               PUGET SOUND ENERGY
810 S 2ND ST                              ADDRESS REDACTED                           BOT-1H
SAN JOSE, CA 95112                                                                   P.O. BOX 91269
                                                                                     BELLEVUE, WA 98009-9269




PURE WATER PARTNERS                       R & S ERECTION NORTH PENINSULA, INC.       RACHEL KLISMAN
DEPT CH 19648                             133 SOUTH LINDEN AVE                       1206 VALENCIA, APT 18
PALATINE, IL 60055-9648                   SOUTH SAN FRANCISCO, CA 94080              SAN FRANCISCO, CA 94110




RAFFETTO'S                                RDG INC.                                   RDG INC.
469 WEST COMMERCIAL AVE                   ADDRESS REDACTED                           C/O VIVE VC FUND, LP
MOONACHIE, NJ 07074                                                                  ATTN: GARY AIRES
                                                                                     6980 CORTE SANTA FE
                                                                                     SAN DIEGO, CA 92121



REFRIGIWEAR INC.                          REFUGIO C RAMIREZ                          REYNA MARTINEZ
54 BREAKSTONE DR                          556 MILLER AVE APT 4                       43 SYCAMORE ST
DAHLONEGA, GA 30533                       SOUTH SAN FRANCISCO, CA 94080              SAN FRANCISCO, CA 94110




REYNA SIGARAN                             RGB SODA LLC                               RIA LAUREN ABELLA ABELLERA
66 NAUTILUS PLACE                         P.O. BOX 23176                             2088 W LAGOON RD
PITTSBURG, CA 94565                       SEATTLE, WA 98102                          PLEASANTON, CA 94566




RIVIERA PRODUCE                           RIVIERA PRODUCE CORP.                      ROBERT G. HARRIS
P.O. BOX 6065                             C/O ERIC M. KYSER                          LAW OFFICES OF BINDER AND MALTER
ENGLEWOOD, NJ 07631                       MARTIN AND ASSOCIATES                      2775 PARK AVE.
                                          820 W. SUPERIOR AVENUE, 10TH FLOOR         SANTA CLARA, CA 95050-6004
                                          CLEVEKAND, OH 44113



ROBERT G. HARRIS, ESQ.                    ROBERT JOHN FORD                           ROBERT O MUNOZ
BINDER & MALTER LLP                       1315 GATEVIEW AVE, UNIT A                  1194 CRENSHAW BLVD, 7
2775 PARK AVENUE                          SAN FRANCISCO, CA 94130                    LOS ANGELES, CA 90019
SANTA CLARA, CA 95050-6004




ROCHELLE M WILSON                         ROCKENWAGNER                               ROCKER BROS MEAT
2530 BERRYESSA RD, 252                    ROCKENWAGNER BAKERY                        405 NO. CENTINELA AVE
SAN JOSE, CA 95132                        5462 W. ADAMS BLVD                         INGLEWOOD, CA 90302
                                          LOS ANGELES, CA 90016




ROCKER BROS MEAT                          ROCKER BROTHERS                            ROCKET RESTAURANT RESOURCE
405 NO. CENTINELA AVE                     405 NO. CENTINELA AVE                      02940 7TH ST.
INGLEWOOD, CA 90302                       INGLEWOOD, CA 90302                        BERKELEY, CA 94710




RODERICK D GITTENS                        ROGER BISCAY                               ROSANNA KUNDROTAS
6645 3RD ST                               ADDRESS REDACTED                           3915 CREST DR
SAN FRANCISCO, CA 94124                                                              MANHATTAN BEACH, CA 90266




Page 17 of 22 Case:     19-30232   Doc# 391   Filed: 08/28/20         Entered: 08/28/20 11:22:00      Page 21 of
                                                           26
Munchery, Inc. - U.S. Mail                                                                                       Served 8/26/2020

ROSE T CODINI                            RUNT CREATIVE, LLC                         RYAN A. WITTHANS
1205 EMERALD BAY                         3519 KOSO ST                               FINESTONE HAYES LLP
LAGUNA BEACH, CA 92651-1233              DAVIS, CA 95618                            456 MONTGOMERY ST. FL. 20
                                                                                    SAN FRANCISCO, CA 94104-1233




RYAN MICHAEL COOLAHAN                    RYAN STERNOFF                              RYDER
1569 SOLANO AVE                          AHLERS CRESSMAN & SLEIGHT PLLC             11690 NW 105 ST
P.O. BOX 319                             999 3RD AVENUE, STE. 3800                  MIAMI, FL 33178
BERKELEY, CA 94707                       SEATTLE, WA 98104-4023




RYDER SYSTEM, INC.                       RYDER TRUCK RENTAL INC                     SAFETYPARK
BRUTZKUS GUBNER                          ATTN: JENNIFER MORRIS                      13420 BEACH AVE
C/O STEVEN T. GUBNER, ATTORNEY           6000 WINDWARD PARKWAY                      MARINA DEL REY, CA 90292
21650 OXNARD STREET, SUITE 500           ALPHARETTA, GA 30005-8882
WOODLAND HILLS, CA 91367-4911



SALTY SWEET LLC                          SAM MOON                                   SAM SINGKEO
219 CUMBERLAND ST, 1                     250 W EL CAMINO REAL, APT 6300             1858 W WASHINGTON ST
SAN FRANCISCO, CA 94114                  SUNNYVALE, CA 94087                        STOCKTON, CA 95203




SAMANTHA LU WONG                         SAMIE Z BACORRO                            SAN FRANCISCO SPECIALTY
838 30TH AVE                             3866 RADBURN DR                            P.O. BOX 2293
SAN FRANCISCO, CA 94121                  SOUTH SAN FRANCISCO, CA 94080              SANTA FE SPRINGS, CA 90670




SAN MATEO COUNTY                         SANAA LATHAN                               SANDRA J LOVO
555 COUNTY CENTER                        ADDRESS REDACTED                           101 OAKRIDGE DR
REDWOOD CITY, CA 94063                                                              DALY CITY, CA 94014




SANTIAGO SANTOS                          SANTIAGO T MEZA                            SARA C SALINDA
1750 14 ST                               1644 S CARMELINA AVE                       205 N DELAWARE ST, UNIT A
SAN PABLO, CA 94806                      LOS ANGELES, CA 90025                      SAN MATEO, CA 94401




SAVORY CREATIONS                         SCDP GLOBAL LLC                            SCDP GLOBAL LLC
1900 O FARRELL ST, STE 180               ADDRESS REDACTED                           ATTN: SHERVIN PISHEVAR
SAN MATEO, CA 94403                                                                 1266 WASHINGTON ST
                                                                                    SAN FRANCISCO, CA 94108-1018




SCHRISTIAN GONZALEZ RODRIGUEZ            SCOTT HERNANDEZ                            SCOTT NEWMAN
2207 CABRILLO ST                         226 JEFFRY RANCH PL                        69 MEERNAA AVE
SAN FRANCISCO, CA 94121                  CLAYTON, CA 94517                          FAIRFAX, CA 94930




SEA SOUTHEAST ASIA MARKET LLC            SEAN CARPENTER                             SEGMENT.IO, INC.
52 15TH ST                               2315 14TH ST, APT 1                        100 CALIFORNIA ST, STE 700
BROOKLYN, NY 11215                       SANTA MONICA, CA 90405                     SAN FRANCISCO, CA 94111




SEMKKANN LLC                             SEMKKANN, LLC                              SEMKKANN, LLC
C/O RYAN STERNOFF                        8451 SE 68TH ST, STE 200                   C/O AZOSE COMMERCIAL PROPERTIES
AHLERS CRESSMAN & SLEIGHT PLLC           MERCER ISLAND, WA 98040                    8451 SE 68TH ST, STE 200
999 THIRD AVENUE, STE. 3800                                                         MERCER ISLAND, WA 98040
SEATTLE, WA 98104-4023



Page 18 of 22 Case:    19-30232   Doc# 391   Filed: 08/28/20         Entered: 08/28/20 11:22:00         Page 22 of
                                                          26
Munchery, Inc. - U.S. Mail                                                                                        Served 8/26/2020

SETH MILLER                              SF - WATER                                    SFPUC- WATER DEPT.
ADDRESS REDACTED                         P.O. BOX 7369                                 525 GOLDEN GATE AVE. 2ND FL
                                         SAN FRANCISCO, CA 94120-7369                  SAN FRANCISCO, CA 94102-3220




SHANE CHRISTOPHER HIGGINS                SHARON NANCY HOWARD                           SHAWN EVANS
25 OAKMONT CT                            9367 RIVER OAKS LN                            P.O. BOX 1043
SAN PABLO, CA 94806                      ORANGEVALE, CA 95662-4954                     SAN BRUNO, CA 94066




SHEERAZ HAJI                             SHEERAZ HAJI                                  SHEILA ELIZABETH QUIJIVIX-SWEENEY
2925 HILLEGASS AVE                       ADDRESS REDACTED                              320 N. CIVIC DR, APT 417
BERKELEY, CA 94705                                                                     WALNUT CREEK, CA 94546




SIMKIN LIVING TRUST 5-1-2017             SMELLY MEL'S PLUMBLING                        SMOKEY INVESTMENTS LP
C/O VIVE VC FUND, LP                     300 SHAW RD                                   C/O VIVE VC FUND, LP
1111 BAYHILL DR, STE 220                 SOUTH SAN FRANCISCO, CA 94080                 1111 BAYHILL DR, STE 220
SAN MATEO, CA 94066                                                                    SAN MATEO, CA 94066




SOLANA RICE                              SOUTH SAN FRANCISCO SCAVENGER COMPANY, INC.   SPACEEYE, LLC
4107 EMERALD ST                          500 EAST JAMIE CT                             ATTN: JACOB GOLDFIELD, MANAGING MEMBER
OAKLAND, CA 94609-2602                   SOUTH SAN FRANCISCO, CA 94080                 33 UNION SQUARE WEST 11
                                                                                       NEW YORK, NY 10003




SPRAGUE PEST SOLUTIONS                   SPRING VENTURES LLC                           STAR HOLDINGS, LLC
P.O. BOX 2222                            ATTN: SUNIL PAUL, PARTNER                     ATTN: BERT HEDAYA, MEMBER
TACOMA, WA 98401                         912 COLE ST, 311                              10 WEST 33RD ST, STE 705
                                         SAN FRANCISCO, CA 94117                       NEW YORK, NY 10001




STATE COMP INS FUND                      STATION 1 FIRE PROTECTION                     STEPHEN D. FINESTONE
PO BOX 9102                              2351 N. WATNEY WAY, A2                        FINESTONE HAYES LLP
PLEASANTON CA 94566-9102                 FAIRFIELD, CA 94533                           456 MONTGOMERY ST. 20TH FL.
                                                                                       SAN FRANCISCO, CA 94104-1233




STEVE RODRIGUEZ                          STEVEN KELLY                                  STEVEN T. GUBNER
5729 W LAS POSITAS BLVD, 303             356 2 C ST                                    EZRA, BRUTZKUS AND GUBNER
PLESANTON, CA 94588                      SOUTH SAN FRANCISCO, CA 94080                 21650 OXNARD ST, 500
                                                                                       WOODLAND HILLS, CA 91367-4911




STUMPTOWN COFFEE ROASTERS                SUPERIOR PAPER & PLASTICS                     SUSAN LEBENS
100 SE SALMON ST                         1930 E 65TH ST                                444 RIVERFRONT PLZ, 15
PORTLAND, OR 97214                       LOS ANGELES, CA 90001                         OMAHA, NE 68102-4240




SYSCO LOS ANGELES, INC.                  SYSCO SAN FRANCISCO, INC.                     TABLEART, INC.
20701 E CURRIER                          5900 STEWART AVE                              8024 MELROSE AVE
WALNUT, CA 91789                         FREMONT, CA 94538-3134                        LOS ANGELES, CA 90046




TAMMY MURO                               TARRANT MUNCHERY PARTNERS, LP                 TEA CRUSH
24 CUMBERLAND ST                         ADDRESS REDACTED                              139 MITCHELL AVE, 112 SOUTH
SAN FRANCISCO, CA 94110                                                                SAN FRANCISCO, CA 94080




Page 19 of 22 Case:    19-30232   Doc# 391   Filed: 08/28/20         Entered: 08/28/20 11:22:00          Page 23 of
                                                          26
Munchery, Inc. - U.S. Mail                                                                                            Served 8/26/2020

TERESA CHABLE                                 TERRI H. DIDION                            TF CORNERSTONE/95-97 HORATIO LLC
2642 1/2 MCALLISTER ST                        OFFICE OF THE U. S. TRUSTEE - SAN JOSE     387 PARK AVE S, 7TH FL
SAN FRANCISCO, CA 94118                       UNITED STATES COURTHOUSE                   NEW YORK, NY 10016
                                              2500 TULARE ST, STE 1401
                                              FRESNO, CA 93721-1326



TF CORNERSTONE/95-97 HORATIO LLC              THE CHEFS' WAREHOUSE - LA                  THE CHEFS' WAREHOUSE - NY
387 PARK AVE SOUTH, 7TH FL                    P.O. BOX 601154                            P.O. BOX 30943
NEW YORK, NY 10016                            PASADENA, CA 91189-1154                    NEW YORK, NY 10087-0943




THE CHEFS' WAREHOUSE - SEA                    THE CHEFS' WAREHOUSE - SF                  THE FAVREAU 2008 TRUST, DTD 4-10-2008
P.O. BOX 601154                               P.O. BOX 601154                            ATTN: JON FAVREAU, TRUSTEE
PASADENA, CA 91189-1154                       PASADENA, CA 91189-1154                    C/O SHEPHARD MCILWEE TINGLOF
                                                                                         92000 SUNSET BLVD, PH 22
                                                                                         LOS ANGELES, CA 90069



THE KWAM SOOK TRUST                           THE PRODUCE COMPANY                        THE ROBERT L. FALKENBERG III 1999
ATTN: PHATCHANY PHANYANOUVONG, TRUSTEE        60 AIRPORT BLVD                            ADDRESS REDACTED
1609 FRANKLIN ST, 4                           SOUTH SAN FRANCISCO, CA 94080
SAN FRANCISCO, CA 94109




THELMA MIRANDA                                THERMAL SHIPPING SOLUTIONS                 THIBAUT LAFFITE
1720 SWEETWOOD DR                             38 MILLER AVE, 252                         215 RANDALL ST
DALY CITY, CA 94015                           MILL VALLEY, CA 94941                      SAN FRANCISCO, CA 94131




THOMAS H. PETERSON                            THREE BABES BAKESHOP                       TIERNEY M SNOW
702 CASITA WAY                                2501 PHELPS ST                             505 BRODERICK ST
LOS ALTOS, CA 94022                           SAN FRANCISCO, CA 94124                    SAN FRANCISCO, CA 94117




TIMOTHY SCHMITZ                               TINA LEE                                   TINA SHARKEY
P.O. BOX 12363                                2131 SANTA YNEZ ST                         ADDRESS REDACTED
SAN FRANCISCO, CA 94112                       LOS ANGELES, CA 90026




TING YIN KWAN                                 TINITHYA MONTGOMERY                        TOM CAT BAKERY
1350 HARKER AVE                               545 SHIELDS ST                             43-05 10TH ST
PALO ALTO, CA 94301                           SAN FRANCISCO, CA 94132                    LONG ISLAND CITY, NY 11101




TOMALES BAY FOODS                             TONY S FINE FOODS                          TOWNHOUSE MANAGEMENT
2080 LAKEVILLE HWY                            P.O. BOX 1501                              FIRST YORK 86TH STREET COMPANY
PETALUMA, CA 94954                            WEST SACRAMENTO, CA 95605-0698             70 EAST 55TH ST
                                                                                         NEW YORK, NY 10022




TREVOR JOHNSON                                TREVOR PETER SWANSON                       TREVOR ROSS FEHR
621 E. WALNUT AVE                             1018 RUSSIA AVE                            OFFICE OF THE U.S. TRUSTEE
BURBANK, CA 91501                             SAN FRANCISCO, CA 94112                    280 S 1ST ST, STE 268
                                                                                         SAN JOSE, CA 95113-3004




TRIPLE B CORPORATION, DBA CHARLIE’S PRODUCE   TRUSTPILOT INC.                            TSUE CHONG COMPANY, INC.
C/O SUSSMAN SHANK LLP                         245 FIFTH AVE, 5TH FL                      800 SOUTH WELLER ST
ATTN: JEFFREY C. MISLEY, KRISTEN G. HILTON    NEW YORK, NY 10016                         SEATTLE, WA 98104
1000 SW BROADWAY, STE 1400
PORTLAND, OR 97205-3089



Page 20 of 22 Case:    19-30232    Doc# 391       Filed: 08/28/20         Entered: 08/28/20 11:22:00      Page 24 of
                                                               26
Munchery, Inc. - U.S. Mail                                                                                        Served 8/26/2020

TUNG HUYNH                                 TYLER BLUMENTHAL                          U.S. ATTORNEY
2855 SENTER RD, SPC 66                     6 PRESIDIO CT                             CIVIL DIVISION
SAN JOSE, CA 95111                         CORTE MADERA, CA 94925                    450 GOLDEN GATE AVE.
                                                                                     SAN FRANCISCO, CA 94102-3661




UA CONNECTED FITNESS                       UCS                                       ULINE - 220 SHAW
211 WALTER SEAHOLM DR, STE 200             1600 DONNER AVE                           ATTN: ACCOUNTS RECEIVABLE
AUSTIN, TX 78701                           SAN FRANCISCO, CA 94124                   P.O. BOX 88741
                                                                                     CHICAGO, IL 60680-1741




UNIFIED PAPER PACKAGING, INC.              UNITED NATURAL FOODS                      UNIVERSAL STEAM
1809 EAST 42ND ST                          1 ALBION ROAD                             P.O. BOX 589
LOS ANGELES, CA 90058-1531                 LINCOLN, RI 02865-3754                    OAKLEY, CA 94561




USDA                                       USDA/FOOD SAFETY AND INSPECTION SERVICE   VALLEY HARVEST PRODUCTS
US BANK - FSIS LOCKBOX                     5601 SUNNYSIDE AVENUE                     624 WORTHEN ST
P.O. BOX 979001                            MAIL DROP 5264                            BRONX, NY 10474
ST. LOUIS, MO 63179-9001                   BELTSVILLE, MD 20705-5000




VALOR R&D SERIES LLC -- SERIES AF          VAN VEENENDAAL REVOCABLE TRUST            VANESSA MORGAN MORALES
ADDRESS REDACTED                           ATTN: FRANK VAN VEENENDAAL, TRUSTEE       2262 WOODSIDE LN, 3
                                           450 WHISKEY HILL RD                       SACRAMENTO, CA 95825
                                           WOODSIDE, CA 94062




VERONICA LEE NOGALES                       VICENTE JAVIER MILAN                      VICTOR A. YOUNG
1201 SYCAMORE TERRACE, 181                 2420 BAYSHARE BLV, APT 9                  347 CAMBRIDGE ST
SUNNYVALE, CA 94086                        SAN FRANCISCO, CA 94134                   SAN FRANCISCO, CA 94134




VIGNETTE SODA LLC                          VINCENT LARESCA                           VU BUI
2625 ALCATRAZ AVE, 274                     ADDRESS REDACTED                          600 E.WEDDELL DR, 146
BERKELEY, CA 94705                                                                   SUNNYVALE, CA 94089




WAYNE WAGNER                               WEHO INVESTMENTS, LLC                     WESNICK INC
5 COLLEGE CT                               ATTN: ROBERT P. HRTICA                    19 FOREST AVE
LARKSPUR, CA 94939                         9255 W. SUNSET BLVD, 615                  LAKE GROVE, NY 11755
                                           WEST HOLLYWOOD, CA 90069




WHITE PLAINS LINEN                         WILBERTH CHI GONGORA                      WILFREDDIE ORELLANA
4 JOHN WALSH BLVD                          100 FARALLONES ST                         76 ROSA PARKS LN
PEEKSKILL, NY 10566                        SAN FRANCISCO, CA 94112                   SAN FRANCISCO, CA 94103




WILLIAM WENIK                              WILLIAMS REALTY CO., LLC                  WINDSOR OWNERS CORP
283 BARBARA LN                             ADDRESS REDACTED                          250 PARK AVE SOUTH, 4TH FL
DALY CITY, CA 94015                                                                  NEW YORK, NY 10003




WORLD LANGUAGE COMMUNICATIONS              XEROX                                     XEROX FINANCIAL SERVICES
1800 CENTURY PARK E, STE 600               P.O. BOX 202882                           45 GLOVER AVE
LOS ANGELES, CA 90067                      DALLAS, TX 75320-2882                     NORWALK, CT 06850-1238




Page 21 of 22 Case:    19-30232     Doc# 391   Filed: 08/28/20        Entered: 08/28/20 11:22:00        Page 25 of
                                                            26
Munchery, Inc. - U.S. Mail                                                                                   Served 8/26/2020

XO COMMUNICATIONS                         YEE REVOCABLE TRUST DTD 11-15-91          YEE YUEN LINEN SERVICE
P.O. BOX 15043                            ATTN: LILY YEE                            2575 S. NORMANDIE AVE
ALBANY, NY 12212-5043                     9435 N. 42ND ST                           LOS ANGELES, CA 90007
                                          PHEONIX, AZ 85028




YI SU                                     YOUR COPIER SOURCE LLC                    YUN-FANG JUAN
1552 MARIN AVE                            P.O. BOX 1749                             ADDRESS REDACTED
ALBANY, CA 94706                          NOVATO, CA 94948




YUNG-HUEI CHIU                            YUSIF CURAL                               ZACHARY BROWN
8 MELODYLANE                              1155 ELLIS ST APT B101                    1341 DAVID ST, APT 102
IRVINE, CA 92614                          SAN FRANCISCO, CA 94109                   SAN MATEO, CA 94403




ZEPHYR COVE CAPITAL, LLC                  ZOILA E ALFARO CERNA
ADDRESS REDACTED                          464 EL DORADO DR
                                          DALY CITY, CA 94015




                                                                                Parties Served: 704




Page 22 of 22 Case:     19-30232   Doc# 391   Filed: 08/28/20       Entered: 08/28/20 11:22:00        Page 26 of
                                                           26
